Title: To James Madison from William Jones, 16 August 1813
From: Jones, William
To: Madison, James


Sir
Treasury Department Augt. 16. 1813
Mr Osgood the Naval Officer of New York is dead. The offices of Surveyor & Naval Officer are of course to fill.
You mentioned Furguson Coffin and Heath. I enclose a letter from Mr Lefferts MC. to Mr Gale. Mr Alexr McComb father of Col McComb and former great Speculator is also an applicant for the Naval Office. Will you please to say which of the Candidates or what other shall fill the offices. I am respectfully Your obdt Servt
W Jones
